RULE 531. QUALIFICATIONS OF SURETY.

(A) Subject to any additional requirements prescribed by local rule of court, the
following shall be qualified to act as sureties:

       (1) owners of cash or securities as provided in Rule 528;

       (2) owners of realty located in the Commonwealth as provided in Rule 528(D)(3),
       or owners of realty located outside the Commonwealth but within the United
       States as provided in Rule 528(D)(4), provided that satisfactory evidence of
       ownership or special approval of the court is obtained;

       (3) surety companies approved by the court and authorized to do business in the
       Commonwealth of Pennsylvania;

       (4) professional bondsmen licensed under the Judicial Code, 42 Pa.C.S. §§
       5741- [5749] 5750;

       (5) for percentage cash bail only, the defendant or any private individual or
       organization.

(B) No attorney, or spouse or employee of any attorney, shall be permitted to become a
surety for a client of the attorney or for a client of the attorney's office.

(C) No sheriff, employee of a sheriff, tipstaff, other employee, or official of the courts or
issuing authorities of any judicial district shall be permitted to become a surety unless
the defendant is a member of that person's immediate family.

(D) No person who is named in any current official list of undesirable bondsmen shall
be permitted to become a surety in any case.


              COMMENT: Paragraph (A)(2) is intended to require that
              ownership of realty anywhere within the Commonwealth
              qualifies a person to act as a surety in any judicial district
              in the Commonwealth. Local procedure may not require
              as an "additional requirement" that realty must be located
              within the county before it may be posted to satisfy a
              monetary condition of release.

              ["Professional bondsman," as defined in the Judicial
              Code, 42 Pa.C.S. §§ 5741- 5749, includes any person
              who, within a 30-day period, becomes a surety or
indemnifies a surety pursuant to these rules in three
or more matters not arising under the same
transaction, whether or not the person charges a fee
or receives compensation. See 42 Pa.C.S. § 5741.]

 “Bail bondsman,” as defined in the Judicial Code, 42
Pa.C.S. §§ 5741- 5750, includes a person who engages
in the business of giving bail as a surety for
compensation. See 42 Pa.C.S. § 5741.

"Surety," as defined in the Judicial Code, 42 Pa.C.S.
§§ 5741-5750, includes a person who pledges security,
whether or not for compensation, in exchange for the
release from custody of a person charged with a crime
prior to adjudication. See 42 Pa.C.S. § 5741.

Under paragraph (A)(5), either the defendant or another
person, such as a relative or neighbor, may deposit the
percentage cash bail. If the defendant deposits the
money, he or she signs the bond, thereby becoming a
surety and liable for the full amount of the monetary
condition if a condition of the bail bond is violated. If
someone other than the defendant deposits the money
and co-signs the bond with the defendant, that person
becomes a surety for the defendant and is liable for the full
amount of the monetary condition if a condition of the bail
bond is violated. There may be cases in which the other
person does not co-sign the bond, but merely deposits the
money on behalf of the defendant. In such cases, that
person would not be a surety and would not be liable for
the full amount of the monetary condition.

Paragraph (B) is not intended to preclude an attorney, or
the spouse or employee of an attorney, from being a
surety as long as the defendant is not the attorney's client
or a client of the attorney's office.

"Immediate family," as used in paragraph (C), is intended
to include only grandparents, parents, spouses, siblings,
children, grandchildren, stepchildren, and like relatives-in-
law.



                               2
      NOTE: Former Rule 4011 adopted July 23, 1973, effective
      60 days hence; rescinded September 13, 1995, effective
      January 1, 1996, and replaced by Rule 534. Present Rule
      4011 adopted September 13, 1995, effective January 1,
      1996. The January 1, 1996 effective dates extended to April
      1, 1996; the April 1, 1996 effective dates extended to July 1,
      1996; renumbered Rule 531 and amended March 1, 2000,
      effective April 1, 2001 [.] ; amended May 2, 2017, effective
      July 1, 2017.


*           *             *             *             *                *
COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the provisions of the new rule published
with the Court's Order at 25 Pa.B. 4116 (September 30, 1995).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the May 2, 2017 amendment regarding the
statutory definition of “surety” published with the Court’s Order at
47 Pa.B.    (            , 2017).




                                    3
RULE 536. PROCEDURES UPON VIOLATION OF CONDITIONS:
          REVOCATION OF RELEASE AND FORFEITURE; BAIL PIECES;
          EXONERATION OF SURETY.

(A)   SANCTIONS

      (1) Revocation of Release

            (a) A person who violates a condition of the bail bond is subject to a
            revocation of release and/or a change in the conditions of the bail bond by
            the bail authority.

            (b) When a violation of a condition occurs, the bail authority may issue a
            bench warrant for the defendant's arrest. When the bench warrant is
            executed, the bench warrant proceedings shall be conducted pursuant to
            Rule 150.

            (c) The bail authority also may order the defendant or the defendant's
            surety to explain why the defendant's release should not be revoked or
            why the conditions of release should not be changed. A copy of the order
            shall be served on the defendant and the defendant's surety, if any.

            (d) When the bail authority changes the conditions of the bail bond and/or
            revokes the defendant's release, the bail authority shall state in writing or
            on the record the reasons for so doing.

      (2) Forfeiture

            (a) When a monetary condition of release has been imposed and the
            defendant has violated a condition of the bail bond, the bail authority may
            order the cash or other security forfeited and shall state in writing or on the
            record the reasons for so doing. When the surety is a third party, the
            cash or other security may be ordered forfeited only when the
            condition of the bail bond violated is that the defendant has failed to
            appear for a scheduled court proceeding.

            (b) Written notice of the forfeiture shall be given to the defendant and any
            surety, either personally or by both first class and certified mail at the
            defendant's and the surety's last known addresses.

            (c) The forfeiture shall not be executed until [20] 90 days after notice of
            the forfeiture order.


                                           4
            (d) The bail authority may direct that a forfeiture be set aside or remitted
            as provided by law or if justice does not require the full enforcement of
            the forfeiture order.

            (e) When a magisterial district judge orders bail forfeited pursuant to this
            rule, the magisterial district judge shall generate a check in the amount of
            the bail monies he or she has on deposit in the case, and shall send the
            check and a copy of the docket transcript to the clerk of courts for
            processing and disbursement as provided by law.

(B) BAIL PIECES

     (1) A surety or bail agency may apply to the court for a bail piece.

     (2) If the court is satisfied that a bail piece is required, it may issue a bail piece
     authorizing the surety or bail agency to apprehend and detain the defendant, and
     to bring the defendant before the bail authority without unnecessary delay.

(C) EXONERATION

     (1) A bail authority, [in his or her discretion, may] as provided by law or as
     justice requires, shall exonerate a surety who deposits cash in the amount of
     any forfeiture ordered or who surrenders the defendant in a timely manner.

     (2) When the conditions of the bail bond have been satisfied, or the forfeiture
     has been set aside or remitted, the bail authority shall exonerate the obligors and
     release any bail.


            COMMENT: This rule does not apply when a defendant
            has been arrested pursuant to extradition proceedings.
            See generally Uniform Criminal Extradition Act, 42 Pa.C.S.
            §§ 9121-9148, and particularly Section 9139 concerning
            forfeiture proceedings in such cases. See also the Crimes
            Code, 18 Pa.C.S. § 5124, which imposes criminal
            sanctions for failing to appear in a criminal case when
            required.

            Paragraph (A)(1)(b) was amended and former paragraph
            (A)(1)(d) was deleted in 2005 to make it clear that a
            warrant for the arrest of the defendant for failure to comply
            with a condition of bail is a bench warrant. For the
            procedures when a paragraph (A)(1)(b) bench warrant is

                                           5
executed, see Rule 150 (Bench Warrants). For the
procedures for issuing a bench warrant when a defendant
fails to appear for a preliminary hearing, see paragraph
(D) of Rule 543 (Disposition of Case at Preliminary
Hearing).

Nothing in this rule is intended to preclude the
issuance and service of the notice of revocation of
release under paragraph (A)(1) and the notice of
forfeiture of security under paragraph (A)(2) to be
performed simultaneously. Compare 42 Pa.C.S.
§5741.1.

Nothing in this rule is intended to preclude a judicial district
from utilizing the United States Postal Service’s return
receipt electronic option, or any similar service that
electronically provides a return receipt, when using certified
mail, return receipt requested.

Once bail has been modified by a common pleas judge
pursuant to Rule 529, only the common pleas judge
subsequently may change the conditions of release, even
in cases that are pending before a magisterial district
judge. See Rules 543 and 529.

This rule was amended in 2017 following the
enactment of Section 5747.1 of the Judicial Code, 42
Pa.C.S. §5747.1, that limits the grounds for which bail
might be forfeited by a third party surety to the
defendant’s failure to appear for a court proceeding.
For all other violations of the conditions of bail, all
other remedies remain available, including but not
limited to, forfeiture by the defendant when he or she
is the surety, revocation of bail, modification of bail,
and indirect criminal contempt.

Whenever the bail authority is a judicial officer in a court
not of record, pursuant to paragraph (A)(2)(a), that officer
should set forth in writing his or her reasons for ordering a
forfeiture, and the written reasons should be included with
the transcript.




                                6
      Paragraph (A)(2)(c) provides an automatic [20] 90-day
      stay on the execution of the forfeiture to give the surety
      time to produce the defendant or the defendant time to
      appear and comply with the conditions of bail.

      "Conditions of the bail bond" as used in this rule include
      the conditions set forth in Rule 526(A) and the conditions
      of release defined in Rules 524, 527, and 528.

      Section 5747.1(b)(5) of the Judicial Code requires the
      bail authority to grant specific remittances to sureties
      if the defendant is produced within specified time
      periods. See 42 Pa.C.S. §5747.1(b)(5). Otherwise,
      remittance or exoneration of the surety is within the
      discretion of the bail authority.


      NOTE: Former Rule 4016 adopted July 23, 1973, effective
      60 days hence, replacing prior Rule 4012; Comment revised
      January 28, 1983, effective July 1, 1983; rescinded
      September 13, 1995, effective January 1, 1996, and
      replaced by Rule 4016. Present Rule 4016 adopted
      September 13, 1995, effective January 1, 1996. The
      January 1, 1996 effective dates extended to April 1, 1996;
      the April 1, 1996 effective dates extended to July 1, 1996;
      renumbered Rule 536 and Comment revised March 1, 2000,
      effective April 1, 2001; amended March 2, 2004, effective
      July 1, 2004; Comment revised August 24, 2004, effective
      August 1, 2005; amended December 30, 2005, effective
      August 1, 2006; Comment revised May 1, 2007, effective
      September 4, 2007, and May 1, 2007 Order amended May
      15, 2007; Comment revised September 18, 2008, effective
      February 1, 2009 [.] ; amended May 2, 2017, effective July
      1, 2017.


*     *             *             *             *              *
COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the provisions of the new rule published
with Court's Order at 25 Pa.B. 4116 (September 30, 1995).

Final Report explaining the March 1, 2000 reorganization and

                                      7
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the March 3, 2004 rule changes deleting
"show cause" published with the Court's Order at 34 Pa.B. 1561
(March 20, 2004).

Final Report explaining the August 24, 2004 Comment revision
published with the Court's Order at 34 Pa.B. 5025 (September 11,
2004).

Final Report explaining the December 30, 2005 amendments
concerning bench warrants published with the Court’s Order at 36
Pa.B. 184 (January 14, 2006).

Final Report explaining the May 1, 2007 Comment revision
concerning bench warrants following a failure to appear at a
preliminary hearing published with the Court’s Order at 37 Pa.B.
2503 (June 2, 2007).

Final Report explaining the September 18, 2008 revision of the
Comment concerning the United States Postal Service's return
receipt electronic option published with the Court’s Order at 38
Pa.B. 5425 (October 4, 2008).

Final Report explaining the May 2, 2017 amendments necessitated
by statutory changes related to bail forfeitures published with the
Court’s Order at 47 Pa.B.   (            , 2017).




                                  8